592 S.E.2d 195 (2004)
358 N.C. 128
Thomas C. ODDO
v.
Jeffrey L. PRESSER.
No. 368A03.
Supreme Court of North Carolina.
February 6, 2004.
*196 Michelle D. Reingold, Clemmons, for plaintiff-appellant and-appellee.
Maxwell, Freeman & Bowman, P.A., by James B. Maxwell, Durham, for defendant-appellant and-appellee.
PER CURIAM.
As to the issue of compensatory damages, we reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion. We affirm the decision of the Court of Appeals as to all remaining issues.
REVERSED IN PART; AFFIRMED IN PART.